Citation Nr: 0918390	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-40 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently 
transferred to the RO in St. Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
Veteran's claims file.

When this issue was most recently before the Board in October 
2006, it was remanded for additional action by the 
originating agency.  The case has since been returned to the 
Board for further appellate action.


REMAND

In response to a supplemental statement of the case dated 
January 7, 2009, the Veteran indicated that he had more 
information in support of his PTSD claim.  He submitted an 
accompanying authorization and consent to release information 
to enable VA to obtain 2009 records from Dr. R.O.  The 
documentation associated with the claims folder after the 
case was received at the Board also includes the Veteran's 
application for a total disability rating based upon 
unemployability resulting from his service-connected PTSD.  
On that form, he indicated that he was receiving treatment 
for his PTSD from a doctor at Daytona Beach Outpatient.  As 
these records are potentially supportive of the Veteran's 
claim, the Board believes that further development to obtain 
these records is in order.

The Board also notes that in December 2008, a VA examiner 
attributed the Veteran's unemployment to a bipolar disorder.  
The examiner opined that the bipolar disorder was not caused 
by the Veteran's combat service or his service-connected 
PTSD, but he did not address whether the bipolar disorder was 
worsened by the Veteran's PTSD.  Therefore, the examination 
report is not in compliance with the Board's remand 
directive.  The U. S. Court of Appeals for Veterans Claims 
has held that compliance with a remand is not discretionary, 
and failure to comply with the terms of a remand necessitates 
another remand for corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran's representative has argued that the Veteran has 
PTSD with depression and does not have bipolar disorder.  
Therefore, it is clear that the representative is not raising 
the issue of entitlement to service connection for bipolar 
disorder.  Never the less, it is not clear to the Board 
whether the Veteran believes that service connection is 
warranted for his bipolar disorder.  This matter should be 
clarified while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
Veteran to indicate whether he is seeking 
service connection for bipolar disorder 
or any other psychiatric disorder for 
which service connection is not in 
effect.  The RO or the AMC should respond 
appropriately to any clarification 
received from the Veteran.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, including 
treatment records from the doctors 
referenced above.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the Veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  Then, the RO or the AMC should return 
the claims folder to the VA examiner who 
examined the Veteran in December 2008.  
The examiner should be requested to 
review the claims folder, to include any 
additional information received 
subsequent to the December 2008 
examination.  The examiner should be 
requested to prepare an addendum 
expressing an opinion as to whether there 
is a 50 percent or better probability 
that the Veteran's bipolar disorder has 
been chronically worsened by his PTSD.  
In addition, the examiner should indicate 
whether any change in his earlier opinion 
has occurred because of the evidence 
associated with the claims folder 
subsequent to the December 2008 
examination and if so he should specify 
the change.  The examiner must provide 
the supporting rationale for each opinion 
expressed.

If the December 2008 examiner is no 
longer available, the claims folder 
should be forwarded to another 
psychiatrist or psychologist who should 
be requested to review the claims folders 
and provide the required opinion with 
supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
person providing the opinion.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, if appropriate, the RO or the 
AMC should adjudicate the issue of 
entitlement to service connection for 
bipolar disorder and inform the Veteran 
of his appellate rights with respect to 
this decision.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
increased rating for PTSD.  If it has not 
been rendered moot, the claim for a total 
rating based on unemployability due to 
service-connected disabilities should 
also be adjudicated and the Veteran 
should be informed of his appellate 
rights with respect to this decision.  

7.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




